UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 10, 2010 OPTi, Inc. (Exact name of registrant as specified in its charter) California (State or Other Jurisdiction of Incorporation) 0-21422 (Commission File Number) 77-0220697 (IRS Employer Identification Number) 3ayshore Drive, Suite 103 Palo Alto, California 94303 (Address of principal executive offices including zip code) (650) 213-8550 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item8.01Other Events. Item 9.01Financial Statements and Exhibits. SIGNATURES Exhibit 99.1 Item 8.01Other Events. On November 10, 2010, OPTi Inc. (the “Company”) issued a press release announcing the determination of the ex-dividend date by the Financial Industry Regulatory Authority (“FINRA”).On October 14, 2010, the Company announced that its Board of Directors had declared a cash dividend of $0.65 per share on each share of the Company’s common stock. The dividend will be payable on December 15, 2010, and the Company had set the record date for the dividend as November 24, 2010.The ex-dividend date established by FINRA is November 22, 2010. A copy of the press release announcing the ex-dividend date is attached as Exhibit 99.1 to this Form 8-K. Item9.01Financial Statements and Exhibits. (d)Exhibits OPTi, Inc. Press Release, dated November 10, 2010, announcing ex-dividend date SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 10, 2010 OPTi, Inc. By:/s/ Michael Mazzoni Michael Mazzoni Chief Financial Officer
